Grant, J.
The defendant city constructed a sidewalk of plank, 6 feet wide, and for some distance over a low place it stood 21 inches above the ground. Plaintiff, 53 years of age, was traveling on this sidewalk at 9 o’clock on a dark and rainy night. The streets of the city were supplied with electric lights, which cast more or less light upon the walk. The plaintiff testified that it was so dark she could not see the plank, and for that reason stepped *622off. There was testimony on the part of the defendant that others saw her on the walk and saw her fall when 190 feet distant. The sole negligence alleged is in the failure to erect a railing along the sides of the walk. The walk otherwise was good. The court left it to the jury to determine whether the failure to erect railings under all the circumstances was negligence. The plaintiff recovered verdict and judgment.
The defendant contends that the statute does not impose the duty to erect railings at such places. The question is not a new one in this State. We think the case is ruled by Malloy v. Township of Walker, 77 Mich. 448 (43 N. W. 1013, 6 L. R. A. 695). That case was approved in Beall v. Township of Athens, 81 Mich. 536 (45 N. W. 1014); Gage v. Railroad Co., 105 Mich. 335 (63 N. W. 318); Ross v. Township of Ionia, 104 Mich. 330 (63 N. W. 401); Shaw v. Township of Saline, 113 Mich. 343 (71 N. W. 643). The same principle applies to sidewalks as to the roadbed designed for the passage of vehicles.
Judgment affirmed.
Moore, C. J., Carpenter and Hooker, JJ., concurred. Montgomery, J., took no part in the decision.